Title: To Thomas Jefferson from Emmanuel Grouchy, 4 August 1821
From: Grouchy, Emmanuel
To: Jefferson, Thomas


              Monsieur le Président
              Baltimore Le 4 aout 1821
            J’ai L’honneur de vous accuser, réception de La lettre que vous voulûtes bien m’écrire en date du 2 du mois dernier ne l’ayant reçue que le 13,  Je vous aurais manqué puisque vous devez être parti le 15 et J’ai faít une marche rétrograde Sur mon pauvre azile de Philadelphié.J’ai lu dans une gazette de cette ville il y à trois jours un article abominable, contre vous et qui m’à beaucoup peiné; Si j’eusse été américain J’aurais Sur le  rédacteur Mr Schaeffer et je me Serais expliqué d’une manière précise à ce Sujet avec lui.Je Suis malheureusement étranger à l’amérique, a vous même, & pour ainsi dire Orphelin depuis que Napoleon est prisonnier.  car Je Suis proscript par les Bourbons et leurs infâmes  Diplomates depuis 1815.  tout cela ne m’empêche d’être Indigné, en voyant des misérables attaquer publiquement, L’honneur, Sans tache et les Vertus personnifiées; un des pères de Sa patrie et enfin le Septuagénaire dont le nom est révéré dans les deux mondes.Je comprends assez l’anglais pour, Le Sentir, et Selon mon faible jugement c’est une atrocité Commise à vôtre égard, par des gens méprisables qui n’ont probablement pas bien Saisi le Sens de vos deux lettres à Mr Callender en 1799—& qui ne Regardant qu’en courrant les lignes que Vous ecrivîtes voudraient les tourner en ridicule dans l’espoir de nuire au bon Lycurge du nouveau monde et ternir La brillante, haut,e mais bien vraie reputation.Comme chaque mortel à Ses Ennemis plus où moins puissans; comme aussi nous Sommes Sujets au bien & au Mal, J’ai eù mes Ennemis & je  Suis malheureux.  mon but en allant à monticello était de voir Si je ne pourrais pas y vivre paisiblement, en y établissant une petite école française pour les Enfans des deux Sexes après Surtout m’être Soumis à Vôtre Examen et vous avoir mis à même de juger Si un faible moyens pourrait remplir mes vues.  J’ai réfléchi qu’appuyé de Vôtre protection je pourrais peut être obtenir les moyens de vivre du fruít de mon peu de Savoir, de n’être par la à la charge de personne et de me suffir à moi même.J’ose donc vous prier Mr Le Président faire connaitre Si mon plan pourraít réussir; c’est ressource.J’ai L’honneur d’être Mr Le Dir & avec le plus profond respect Vôtre très humble & très Serviteur.GruchetPhiladelphieP.S.  au moment où j’allais fermer ma lettre je trouve cette Infâmie dont je vous entretiens; et prends la liberté de vous L’adresser.Réponse S’il vous plait.  à Philadelphie où je me rends Editors’ Translation
              Mister President
              Baltimore
                4 August  1821
            I have the honor of letting you know that I have received the letter you were kind enough to write to me, dated the second of last month, having received it only on the 13th.  I would have missed you, since you were supposed to leave on the 15th, and I went back to my poor haven in Philadelphia.Three days ago, I read in a gazette of that city an abominable article against you, which grieved me much; If I had been an American, I would have  editor Mr. Scheffer, and I would have had an explanation with him regarding this matter.Unfortunately, I am a foreigner in America, I am even a foreigner to you, & in a manner of speaking I am an Orphan since Napoleon was taken a prisoner.  Because I am outlawed by the Bourbons and their infamous  Diplomats since 1815.  All this does not keep me from being indignant, seeing miserable people attacking publicly the Stainless honor and the Virtues personified;  one of the fathers of his country, and in him the Septuagenarian whose name is revered in the two worlds.I understand English well enough to have a feel for it, and according to my feeble judgment, it is an atrocious act Committed towards you by despicable people, who probably did not quite understand the meaning of your two letters to Mr. Callender in 1791 & who, having only skimmed the lines You Wrote, would like to turn them into ridicule in the hope of harming the good Lycurge of the New World, and of tarnishing the brilliant, high and quite true reputation.As each mortal person has his more or less powerful enemies, as also we are Subject to good & to evil, I have had my Enemies &  am unhappy.  My goal in going to Monticello was to see If I could not live there peacefully, by establishing a little French school for Children of both sexes, especially after having Submitted myself to Your examination and having given you the means to judge whether I have sufficient means to realize my objectives.  I thought that, leaning on Your protection, I could perhaps obtain the means of  the fruit of my small knowledge, i e not to be dependent on anyone and to be able to support myself.So, I dare ask you, Mr. President  if my plan could succeed, I have the honor to be, Mr. the Dir., with the most profound respect, Your very humble & Ob. Servant.GruchetPhiladelphiaP.S.  at the time when I was about to close my letter, I found this infamy I am telling you about; & take the liberty of sending It to you.If you please.  in Philadelphia where I am going.